DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 13-15 and 17-20 have been considered but are moot in light of the new ground of rejection set forth below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Wada et al. (US Pat. App. Pub. No. 2015/0077897).
With respect to claim 13, Suzuki teaches a multilayer electronic component comprising: a body (see FIG. 1, element 4) including dielectric layers and internal electrodes alternately disposed with the dielectric layers (see FIG. 1, elements 10 and 12, respectively); and external electrodes disposed on the body and connected to the internal electrodes (see FIG. 1, elements 6 and 8), wherein one of the internal electrodes and one of the dielectric layers in contact with the one of the internal electrodes include Tb (see paragraphs [0018], [0038] and paragraph [0052], noting that the internal electrodes are formed with a dielectric component having the same composition as the dielectric layers, and that the composition includes Tb4O7 – see paragraph [0050] and Example 26).
Suzuki fails to teach a thickness deviation, s1/x1*100(%), is 18% or less, in which x1 is an average value of thicknesses of the internal electrodes and s1 is a standard deviation of the thicknesses of the internal electrodes.
Wada, on the other hand, teaches a thickness deviation, s1/x1*100(%), is 18% or less, in which x1 is an average value of thicknesses of the internal electrodes and s1 is a standard deviation of the thicknesses of the internal electrodes.  See paragraph [0076], citing the CV of the inner electrode layers, and Table 1, conditions 2 and 3, citing the CV of the inner electrode layers in the normal multilayer portion being 18% and 17%, respectively.  Such an arrangement results in improved resistance to thermal shock and having large electrostatic capacity.  See paragraph [0141].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Suzuki, as taught by Wada, in order to improve the thermal shock resistance of the capacitor, and provide large electrostatic capacity.
With respect to claim 17, the combined teachings of Suzuki and Wada teach that the thickness deviation is greater than 0.  See Wada, Table 1, Conditions 2 and 3.
With respect claim 18, the combined teachings of Suzuki and Wada teach that an average thickness of the one of the internal electrodes is 0.41 µm or less.  See Suzuki, paragraph [0150].
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Wada et al. (US Pat. App. Pub. No. 2015/0077897), and further, in view of Lee et al. (US Pat. App. Pub. No. 2014/0063685).
With respect to claim 14, the combined teachings of Suzuki and Wada fail to explicitly teach that a ratio of a length of an actual internal electrode to a total length of the one of the internal electrodes is defined as internal electrode connectivity, and the internal electrode connectivity of the one of the internal electrodes is 85% or more.
Lee, on the other hand, teaches that a ratio of a length of an actual internal electrode to a total length of the one of the internal electrodes is defined as internal electrode connectivity, and the internal electrode connectivity of the one of the internal electrodes is 85% or more.  See FIG. 2 and paragraph [0077].  Such an arrangement results in improved reliability.  See paragraph [0013].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the combined teachings of Suzuki and Wada, as taught by Lee, in order to improve the reliability of the capacitor.
With respect to claim 15, the combined teachings of Suzuki, Wada, and Lee teach that the internal electrode connectivity of the one of internal electrodes is 97% or less.  See Lee, paragraph [0013].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Wada et al. (US Pat. App. Pub. No. 2015/0077897), and further, in view of Saito et al. (US 9,390,855).
With respect to claim 19, the combined teachings of Suzuki and Wada implicitly teach that an average thickness of the one of the dielectric layers could be 0.41 µm or less (see Suzuki, paragraph [0083], noting a thickness of less than 3 µm), but fails to explicitly teach this dimension.
Saito, on the other hand, teaches that an average thickness of the one of the dielectric layers could be 0.41 µm or less.  See col. 3, lines 31-35.  Such an arrangement results in a smaller monolithic capacitor having better reliability.  See col. 3, lines 40-41.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Suzuki and Wada, as taught by Saito, in order to reduce the size of the capacitor, and improve the reliability thereof.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Wada et al. (US Pat. App. Pub. No. 2015/0077897), and further,  in view of Cha et al. (US Pat. App. Pub. No. 2020/0058444).
With respect to claim 20, the combined teachings of Suzuki and Wada fail to explicitly teach that the multilayer electronic component has a length of 0. 44 mm or less and a width of 0.22 mm or less.
Cha, on the other hand, teaches that the multilayer electronic component has a length of 0. 44 mm or less and a width of 0.22 mm or less.  See paragraph [0075].  Such an arrangement results in suppressed electrode breaking.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Suzuki and Wada, as taught by Cha, in order to suppress electrode breaking.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, the relative content of Tb in the internal electrode, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-12 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848